Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 15, 2020 has been accepted and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0029628 (Konno).
Regarding claim 19, Konno discloses a photon counting detector (figure 2, element 104, figure 2, element 104 and figure 3) for acquiring projection data for generating a reconstructed image (see paragraph [0055] discloses detecting projection images), comprising:
A plurality of macro-pixels (Figure 2, element 410) arranged on a semiconductor crystal having a first face and a second face, wherein the first face and the second face are parallel (see figure 3, element 
	A large micro-pixel (Figure 23, element 400-A) disposed within the each macro-pixel (element 400-A is disposed a macro-pixel element 410) and at least two small micro-pixels (element 400) disposed within the each macro-pixel (element 400 is disposed in a macro pixel element 410), wherein a half-length of one side of the macro pixel corresponds to a length of at least one side of the large micro-pixel (half length of long side of element 400A is the length of a micro pixel element 100), and
Each of the at least two small micro-pixels having a surface area that is less than a surface area of the large micro-pixel (element 410/400 are each smaller in surface area than element 400-A).
Regarding claim 20, Konno discloses a photon counting detector (figure 2, element 104, figure 2, element 104 and figure 3) for acquiring projection data for generating a reconstructed image (see paragraph [0055] discloses detecting projection images), comprising:
A plurality of macro-pixels (Figure 2, element 410) arranged on a semiconductor crystal having a first face and a second face, wherein the first face and the second face are parallel (see figure 3, element 401 which is a semiconductor crystal, see paragraph [0060] which has a first and second face, top portion of element 401 where incident radiation enters and bottom portion where electrical signal exits), wherein the plurality of macro-pixels (element 410) each includes:
A large micro-pixel disposed (figure 23, element 400-A) within the each macro-pixel (element 410), wherein information obtained from detector responses corresponding to the at least one large micro-pixel is used to calibrate the at least two small micro-pixels in a low flux scanning environment (see paragraphs [0201]-[0202] discloses sum of the detection rate of small micro pixels (0,-1) and (1, -1) 
Each of the at least two small micro-pixels having a surface area that is less than a surface area of the large micro-pixel (elements 400 are each smaller than element 400-A).
Response to Arguments
Regarding claims 19 and 20, applicant’s arguments presented on page 9 of the Remarks are not persuasive. See above rejections of claims 19 and 20.
Allowable Subject Matter
Claims 1, 2, 5-18, 21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art of record specifies or makes obvious a photon counting detector, namely wherein each side length of the at least one large square micro-pixel is greater than each side length of the at least two small square micro-pixels by an integer that is greater than 1, in combination with the other claimed elements.
Regarding claim 18, none of the prior art of record specifies or makes obvious a photon counting detector, namely wherein the plurality of macro pixels each includes: a large micro pixel disposed at a respective center of the respective macro-pixel, and N small micro-pixels disposed adjacent each edge of the respective large micro pixel, in combination with the other claimed elements.
The balance of claims are allowable for the above stated reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884